Citation Nr: 0814298	
Decision Date: 04/30/08    Archive Date: 05/08/08

DOCKET NO.  97-25 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased evaluation for impaired 
sphincter control, separately rated as 30 percent disabling.

2.  Entitlement to special monthly compensation (SMC) on 
account of the need for aid and attendance at a higher level 
under 38 U.S.C.A. § 1114(r)(2).


[The issue of entitlement to an increased evaluation for 
irritable bowel syndrome (Crohn's disease), currently 
evaluated as 30 percent disabling, will be addressed in a 
separate decision with the same date and docket number].


REPRESENTATION

Appellant represented by:	Theodore R. Jarvi, Attorney at 
Law



WITNESSES AT HEARINGS ON APPEAL

Appellant and her husband


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from July 1973 to March 1984.  
She was born in 1946.

The original appeal arose from a May 1997 rating action by 
the above Department of Veterans Affairs (VA) Regional Office 
(RO), which denied an evaluation in excess of 10 percent for 
service-connected irritable bowel syndrome. 

In January 1998, the veteran testified at a personal hearing 
at the RO; in November 1998, the Hearing Officer issued a 
decision which continued the 10 percent disability evaluation 
assigned to the irritable bowel syndrome. 

In October 1999, the RO issued a rating action which 
increased the evaluation assigned for irritable bowel 
syndrome to 30 percent.  That rating action also granted 
compensation for the residuals of a gunshot wound to the left 
sternum under the provisions of 38 U.S.C.A. § 1151 and 
service connection for PTSD, and an effective date of August 
7, 1996, was assigned for both disabilities. 

In February 2000, the RO issued a rating action which awarded 
compensation for the residuals of a splenectomy and 
restrictive lung disease under the provisions of 38 U.S.C.A. 
§ 1151; the effective date of the grant of service connection 
was made August 7, 1996.  That rating action also confirmed 
and continued the 30 percent disability evaluation assigned 
for the service-connected irritable bowel syndrome. 

The veteran and her husband testified before a Veterans Law 
Judge of the Board of Veterans' Appeals (Board) at a Travel 
Board hearing at the VARO in January 2001.

In April 2001, the Board denied entitlement to an effective 
date earlier than August 7, 1996, for the award of service 
connection for post-traumatic stress disorder (PTSD); and the 
Board granted entitlement to an effective date earlier than 
August 7, 1996, for the award of compensation for the 
residuals of a gunshot wound to the left sternum, a 
splenectomy, and restrictive lung disease, under the 
provisions of 38 U.S.C.A. § 1151 (from June 3, 1992).  The 
Board remanded the issue of entitlement to an evaluation in 
excess of 30 percent for irritable bowel syndrome.

In a decision in October 2002, the Board denied entitlement 
to an evaluation in excess of 30 percent for irritable bowel 
syndrome.

The veteran and her attorney filed an appeal of that decision 
with the United States Court of Appeals for Veterans Claims 
(Court), on the increased rating issue relating to irritable 
bowel syndrome only.  The Court vacated the Board decision 
and remanded the case for action in accordance with a Joint 
Motion.

In August 2004, the Board remanded the issue of entitlement 
to an increased rating for irritable bowel syndrome.

In a rating action by the VARO in June 2006, a separate award 
of service connection was granted for impairment of sphincter 
control as a residual of service-connected Crohn's disease, 
and a separate 30 percent rating was assigned from August 7, 
1996.  (Basic eligibility for Dependents Educational 
Assistance was also granted from April 13, 2006.)

The veteran and her spouse were present and provided 
testimony at a hearing at the VARO in August 2006; a 
transcript is of record.

In January 2008, the veteran and her spouse were present and 
provided testimony at a Travel Board hearing before the 
undersigned Veterans Law Judge at the VARO in January 2008; a 
transcript is of record.

Service connection is now in effect for PTSD, rated as 100 
percent disabling; restrictive lung disease, rated as 100 
percent disabling; hysterectomy with right oophorectomy, 
rated as 30 percent disabling; inflammatory bowel disease 
rated as 30 percent disabling; splenectomy, rated as 20 
percent disabling; residuals of gunshot wound to the left of 
the sternum, rated at 20 percent; and Morton's neuroma of the 
left foot, rated as noncompensably disabling.  A TDIU was in 
effect from June 3, 1992, to August 6, 1996.  The veteran is 
also in receipt of SMC on account of anatomical loss of a 
creative organ (38 U.S.C.A. § 1114(k), 38 C.F.R.§ 3.350(a)); 
SMC on account of disabilities separately rated as 100 and 60 
percent disabling from August 7, 1996, to April 22, 2004 (38 
U.S.C.A. § 1114(s), 38 C.F.R. §§ 3.350(i)(1)); and SMC on 
account of two disabilities independently rated as 100 
percent disabling from April 22, 2004 (38 U.S.C.A. § 1114(p), 
38 C.F.R. §§ 3.350(f)(4)).  Aid and attendance (A&A) benefits 
were awarded from April 22, 2004.


FINDINGS OF FACT

1.  Evidence of record and resolution of reasonable doubt 
establish that the veteran's impaired sphincter control is 
more nearly often than not represented by extensive leakage 
and fairly frequent involuntary bowel movements for which she 
requires diapers, bed pan, etc.

2.  The veteran receives necessary and life-sustaining daily 
health care with hands-on facilitation by her husband who 
works at home under special accommodation, having received 
specialized training and performing under the ongoing 
direction, guidance and supervision of (and certified by) her 
licensed care giver, with whom he is in ongoing contact, 
including at least once monthly by phone. 




CONCLUSIONS OF LAW

1.  Giving the benefit of the doubt to the veteran, the 
criteria for a disability rating of 60 percent for service-
connected impaired sphincter control are met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.20, 4.113, 4.114, 
Diagnostic Code 7332 ( 2007).

2.  The criteria for aid and attendance at a higher level of 
care are met.  38 U.S.C.A. § 1114(r)(2) (West 2002 & Supp. 
2007); 38 C.F.R. § 3.352 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.326(a) (2007).

The convoluted procedural and adjudicative history of this 
claim have been discussed in detail in the separate decision 
under the same docket number issued on this date.  Given the 
nature of the action taken herein, suffice it to state that 
VCAA procedures have been responsibly and amply fulfilled in 
both the issues herein concerned.  

The Board would reiterate that the action taken herein on 
issues #1 and #2, above, does not stand alone, and is 
supplemental in substance to the action which has been taken 
by the VARO in earlier decisions and, for primarily 
procedural reasons, by the Board in a separate decision this 
same date and under the same docket number. 




II.  Impaired Sphincter Control

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 C.F.R. § 4.1.  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2. 

An evaluation of the level of disability present must also 
include consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.  Also, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, staged ratings are appropriate in an 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007). 

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only that the 
Board address its reasons for rejecting evidence favorable to 
the claimant.  The Federal Circuit has also held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).


The regulations provide that there are diseases of the 
digestive system, particularly within the abdomen, which, 
while differing in the site of pathology, produce a common 
disability picture characterized in the main by varying 
degrees of abdominal distress or pain, anemia and 
disturbances in nutrition.  Consequently, certain coexisting 
diseases in this area, as indicated in the instruction under 
the title "Diseases of the Digestive System," do not lend 
easily themselves to distinct and separate disability 
evaluations without violating the fundamental principle 
relating to pyramiding as outlined in 38 C.F.R. § 4.14.  See 
38 C.F.R. § 4.113.  

Nonetheless, in this case, a separation has been made and two 
separate diagnostic codes applied.  Once undertaken, action 
which occurred subsequent to the Court decision and most 
recent Board remand, the Board is not prepared to consolidate 
these two entities into a single rating, but rather is herein 
concerned only with accurately rating them.

Effective July 2, 2001, the rating criteria used to determine 
the severity of disabilities affecting the digestive system 
were revised.   

Ratings under Diagnostic Codes (DCs) 7301 to 7329, inclusive, 
7331, 7342, and 7345 to 7348, inclusive, will not be combined 
with each other.  A single evaluation will be assigned under 
the diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114.

DC 7332 is used for evaluation of the rectum and anus, or 
impairment of sphincter control.  It provides that a 30 
percent rating is appropriate if the impairment is manifested 
by occasional involuntary bowel movements that necessitate 
the wearing of a pad.  A 60 percent rating is appropriate if 
the impairment is manifested by extensive leakage and fairly 
frequent involuntary bowel movements.  A 100 percent rating 
is appropriate if there is a complete loss of sphincter 
control.  


Earlier clinical records are associated with the file and 
have been discussed in other contexts and decisions, 
including the one dispatched this same date.  Throughout, the 
appellant has had recurrent bowel complaints, primarily 
alternating symptoms of diarrhea with constipation.

In her June 1997 substantive appeal the veteran stated she 
rarely had normal bowel function.  She reported she 
experienced fluctuating bowel symptoms including short 
periods of constipation and long bouts of diarrhea.   

At her VA examination in October 1997 the veteran reported 
that her appetite varied from good to poor, and that she had 
intermittent episodes of nausea and vomiting recurring every 
2 to 3 months and lasting up to several days.  She used 
Lomotil for diarrhea control and took intermittent courses of 
Prednisone for her Crohn's disease.  She had intermittent 
episodes of abdominal pain and cramping accompanied by bouts 
of diarrhea which might alternate with longer periods of 
constipation.  The diagnoses included history and physical 
findings and laboratory and X-ray studies consistent with 
chronic inflammatory bowel disease, most likely segmental 
Crohn's colitis involving the transverse and descending 
colon.

In December 1997, the veteran described her Crohn's disease 
symptoms as alternating constipation, sometimes lasting up to 
one week, and violent attacks of diarrhea accompanied by 
horrible cramping and nausea.  She stated that her medical 
records documented the fact that she had learned, to a small 
degree, to control her attacks through diet and self-
medication but that the attacks remained unpredictable and 
tortuous.  

At her personal hearing in January 1998 the veteran testified 
that her Crohn's disease made it virtually impossible for her 
to make any plans from day to day.  She stated she had 
experienced 2 attacks of diarrhea since arriving for the 
hearing that day and noted the episodes were caused by stress 
in many instances.  She reported she had experienced periods 
of remission of up to 3 months but that within the last year 
the disorder had gotten worse.  She stated she had 
experienced more frequent constipation which led to cramping 
and diarrhea, and described her attacks as occurring as often 
as every day but at other times only one or 2 attacks in a 
month or 2 months.  She described the severity of her 
cramping pain as 9 or 10 out of a possible 10 point scale and 
reported she had to watch her diet because certain foods 
caused almost instant diarrhea.  She stated she had gained 
and lost weight over the previous year.

VA examination in February 1999 noted the veteran's chief 
complaints included acute exacerbations of diarrhea 
approximately 5 to 6 days each month with severe nausea, some 
vomiting, and diarrheal cramping.  She had up to 20 watery 
stools each day, with frequent incontinence which required 
the use of pads to protect her clothing.  She stated she had 
rarely seen any blood in her diarrhea in the past few years, 
and that she took Lomotil and recurrent tapering doses of 
Prednisone to control the symptoms.  It was noted that her 
current nutritional status was acceptable and that her 
present primary disability was due to frequent episodes of 
diarrhea with severe cramping and frequent episodes of fecal 
incontinence.

A VA general medical examination in December 1999 noted the 
veteran's Crohn's disease symptoms were much the same but 
that she had experienced a flare-up plus a probable 
clostridium difficile infection in November 1999.  It was 
noted she was still experiencing multiple stools per day.

At her Travel Board hearing in 2001, the veteran reported 
that she kept a "potty-chair" next to her bed because of 
explosive episodes of uncontrollable diarrhea.  She also 
stated that during these episodes she wore adult diapers.  
She claimed she was unable to provide much help around the 
house because of her present disabilities and that she was 
dependent upon her husband most of the time.

An April 2001 VA aid and attendance examination included a 
diagnosis of Crohn's disease.  In a July 2001 examination 
report addendum the examiner stated that she experienced a 
severe flare-up of her Crohn's disease.

VA examination in June 2002 noted that the veteran had been 
treated intermittently with Prednisone, and that the last 
course had been approximately 6 or 8 months prior to the 
examination.  She used Lomotil for intermittent periods of 
diarrhea, and Pro-Banthine for episodes of cramping abdominal 
pain.  The veteran reported her bowels were presently 
inactive with only 2 formed, very hard stools per week and 
that at times she used mineral oil or laxatives to effect a 
bowel movement.  She stated that during these episodes her 
bowel habits would change from constipation to severe watery 
diarrhea with a dozen or more stools per day.  The examiner 
noted the veteran's current symptom manifestations were 
primarily constipation interrupted by periodic bouts of 
cramping abdominal pain associated with profuse watery 
diarrhea.  It was noted that in between severe episodes she 
required intermittent antispasmodic and antidiarrheal agents 
and diet restrictions.

Ongoing clinical evaluations are in the file.  She takes pain 
medications while waiting for a lung transplant.  Her overall 
health has been described as fragile.  It is noted that she 
has myriad disabilities, most of which are service connected.

On VA assessment in May 2006, she said that use of stool 
softeners and mineral oil daily had improved her symptoms.  
She was having less constipation and mostly normal bowel 
movements.  On occasion, she had flare-ups.

The veteran and her spouse have repeatedly provided testimony 
with regard to her current symptoms.  This testimony has been 
credible and entirely consistent, although reflecting some 
fluctuation from time to time in the severity of her 
complaints.  

Specifically, at her Travel Board hearing before the 
undersigned Veterans Law Judge in January 2008, the testimony 
was to the effect that she now has extensively and fairly 
frequent involuntary bowel movements which entitled her to a 
60 percent rating.  It was specifically stated that a 100 
percent rating was not being sought (which would reflect 
complete loss of sphincter control).  Tr. at 10. The 
appellant stated that when she was going through an episode 
of explosive diarrhea and cramps, she carried a bag in the 
car all of the time, had a bed pan and carried wipes as well 
as toilet paper and diapers.  Tr. at 13. 

After reviewing the evidence of record, including the 
testimony and the arguments by the veteran's attorney at the 
most recent hearing, and without finding error in the 
previous action taken by the RO, the Board will exercise its 
discretion to find that the evidence is in relative 
equipoise, and will conclude that a 60 percent rating is 
warranted for impaired sphincter control under Diagnostic 
Code 7332.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  
With regard to possible staging of the rating under Hart, 
supra, the Board believes the rating assigned herein is 
applicable for the entire claim period.

Parenthetically, although it should be noted that under 
pertinent regulations cited above the 60 percent assigned 
herein for partial loss of sphincter control could be 
combined with the irritable bowel syndrome rating of 30 
percent, even if addressing these two facets of the 
disability as a single primary entity for combining purposes, 
this would not provide the veteran with any more (but in fact 
less) overall compensation for the aggregate disability than 
she will receive based on the totality of the actions taken 
by the Board in the two decisions reached today.

III.  Aid and attendance

The basic allowance for need of aid and attendance of another 
person authorized by 38 U.S.C.A. § 1114(r)(1); 38 C.F.R. § 
3.350(h)(1), (2).  In the present case, the appellant, with 
the support of her attorney, seeks A&A at a higher level than 
the basic benefit.

Entitlement to special monthly compensation under 38 C.F.R. § 
3.352(b) requires the following basic criteria for the higher 
level of A&A allowance:

A veteran is entitled to the higher level aid and attendance 
allowance authorized by 38 U.S.C.A. § 1114(r)(2); 38 C.F.R. § 
3.350(h)(3) in lieu of a regular aid and attendance allowance 
when the following conditions are met:  The veteran is 
entitled to compensation authorized under 38 U.S.C. § 
1114(o), or the maximum rate of compensation authorized under 
38 U.S.C. § 1114(p); the veteran meets the requirements for 
entitlement to the regular aid and attendance allowance; and 
the veteran needs a "higher level of care" (as defined 
therein) than is required to establish entitlement to the 
regular aid and attendance allowance, and in the absence of 
the provision of such higher level of care the veteran would 
require hospitalization, nursing home care, or other 
residential institution care.

The veteran's need for a higher level of care than is 
required to establish entitlement to the regular aid and 
attendance allowance is determined by a VA physician or, in 
areas where no VA physician is available, by a physician 
carrying out such function under contract or fee arrangement 
based on an examination by such physician.

Need for a higher level of care shall be considered to be 
need for personal health-care services provided on a daily 
basis in the veteran's home by a person who is licensed to 
provide such services or who provides such services under the 
regular supervision of a licensed health-care professional.  
Personal health-care services include (but are not limited 
to) such services as physical therapy, administration of 
injections, placement of indwelling catheters, and the 
changing of sterile dressings, or like functions which 
require professional health-care training or the regular 
supervision of a trained health-care professional to perform.  
A licensed health-care professional includes (but is not 
limited to) a doctor of medicine or osteopathy, a registered 
nurse, a licensed practical nurse, or a physical therapist 
licensed to practice by a State or political subdivision 
thereof.   

The term "under the regular supervision of a licensed 
health-care professional" means that an unlicensed person 
performing personal health-care services is following a 
regimen of personal health-care service prescribed by a 
health-care professional, and that the health-care 
professional consults with the unlicensed person providing 
the healthcare services at least once each month to monitor 
the prescribed regimen.  The consultation need not be in 
person; a telephone call will suffice.  38 C.F.R. 
§ 3.352(b)(3).

A person performing personal health-care services who is a 
relative or other member of the veteran's household is not 
exempted from the requirement that he or she be a licensed 
health-care professional or be providing such care under the 
regular supervision of a licensed health-care professional.

The higher level aid and attendance allowance is to be 
granted only when the veteran's need is clearly established 
and the amount of services required by the veteran on a daily 
basis is substantial.  Performance of the necessary aid and 
attendance service by a relative of the beneficiary or other 
member of his or her household will not prevent the granting 
of the additional allowance.  38 C.F.R. § 3.352(c).

Factually, there is a great deal of clinical evidence in the 
file with regard to the massive impact of the veteran's 
disabilities.  This is also reflected in the schedular 
ratings she is already assigned as well as special monthly 
compensation.  This evidentiary documentation is in the file 
including repeated statements from her VA treating physician.  
It is also noted that her condition was observed at the 
recent hearing before the undersigned and duly noted.

The essence of the requirements for the "higher level of 
care benefit" is that the ongoing care of the veteran must 
be provided by or under the direct supervision of a licensed 
health care specialist.  There are all sorts of arguments as 
to what this means, and what constitutes such a provider.  In 
this case, the veteran's husband has made special 
arrangements to work from home so that he can, in fact, be 
present for her care on a 24/7 basis.  The use of family 
members is one of those elements considered in the 
regulations.  In addition, the required report of the special 
A&A examination (VA Form 21-2680) is of record to support the 
allegations.

With regard to the veteran's husband's "supervision" by a 
bona fide caregiver, the veteran's VA treating physician has 
provided the statutorily required documentation and has 
certified, and her husband has affirmed on numerous 
occasions, that the latter's ongoing, daily, and virtually 
constant care of her is under special and ultimately daily 
supervision by the VA physician.  He is in telephone contact 
with VA physicians and staff at least monthly, and they have 
developed a daily, in some elements almost hourly or moment-
to-moment routine so as to accommodate her problems, many of 
a serious nature and requiring special care.  And, while her 
husband is technically a nonprofessional, the extensive 
aggregate evidence of record reflects that he has become 
trained over the years to be adept in managing her complex 
medication regimens, her designated personal needs, including 
that associated with ancillary devices such as her wheelchair 
and other vehicles and oxygen containers, etc.  

The ultimate conclusion reached by the Board in this 
circumstance is that, as most recently described by her VA 
physician, she requires skilled care most of the time; and 
were her husband not giving her this specialized at-home 
care, she would surely require an extended out-of-the home or 
institutional care facility.  

As the VA physician has articulately delineated, the care 
provided by the veteran's husband is clearly equivalent to 
that by a skilled care giver, his having received much of the 
actual training to undertake such duties prior to assuming 
the role he now plays in her care.  Moreover, as the 
physician notes, her husband, in his special capacity as 
resident care-giver, is available all the time, which is 
considerably more availability than would be the case with a 
professional care-giver providing such treatment.  Without 
him, her fragile health would be seriously jeopardized.  

The Board would note that it is rare that a veteran has 
service-connected disabilities of the proportion manifested 
by the veteran.  She is to be admired for endeavoring to live 
her life as fully as possible, with as full a quality a life 
as possible; and this includes remaining in her home if 
remotely possible.  The VA has an obligation to assist in 
whatever manner is legally appropriate.

The governing statute makes it clear that the need for a 
higher level of care is the paramount criterion, and the 
avoidance of hospitalization, nursing home care, or other 
residential institution care is the secondary criterion.  38 
U.S.C.A. § 1114(r)(2).  The regulation reaffirms those 
criteria, requires the regular supervision of such care by a 
licensed health-care professional, and indicates that an 
unlicensed in-home provider must consult with a licensed 
health-care professional at least once a month.  38 C.F.R. 
§ 3.352(b)(2), (3).

In the present case, the factual record shows that the 
veteran's husband is in essence standing in for, rather than 
merely supplementing, the physician in a realistic manner and 
under his direct, immediate, and ongoing supervision.  In 
sum, without him, her situation would be even more 
precarious, and her remaining at home as well as her health 
would be in peril.  The record reflects that her husband is 
in regular contact with the treating physician and the 
pertinent departments, and operates under their direction and 
specific guidance.  The veteran is not now receiving the 
higher level of care at home from an "outsider" simply 
because they cannot afford it, not because she does not need 
it.  In fact, her husband has filled in and now provides that 
same or a higher level of clearly comparable care.  That is 
exactly the problem that the criteria were designed to 
address to the positive benefit of the veteran. 

After careful review of the evidence, including the testimony 
and the arguments by the veteran's attorney at the most 
recent hearing, and without finding error in the previous 
action taken by the RO, the Board concludes that this case 
turns on the facts presented, and that the reasonable-doubt 
doctrine supports a finding that A&A under  38 U.S.C.A. 
§ 1114(r)(2) is warranted.


ORDER

An increased evaluation of 60 percent for impaired sphincter 
control is granted, subject to the pertinent regulatory 
provisions relating to the payment of monetary awards.

Special monthly compensation (SMC) on account of the need for 
aid and attendance at a higher level under 38 U.S.C.A. 
§ 1114(r)(2) is granted, subject to the pertinent regulatory 
provisions relating to the payment of monetary awards.



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


